Citation Nr: 1800529	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  13-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U. S. Air Force from January 1954 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2017, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  Following the hearing the Veteran submitted additional evidence which has been associated with the record.  In addition to the additional evidence being favorable to the Veteran's claim, the Veteran waived review of this evidence by the Agency of Original Jurisdiction in the first instance at the Board hearing.  38 C.F.R. § 20.1304(c).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a January 2003 rating decision, the AOJ continued the denial of service connection for bilateral hearing loss.  The Veteran was notified of his appellate rights, but did not file a Notice of Disagreement within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.

2. The evidence received since the January 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran's bilateral hearing loss disability is at least as likely as not the result of an in-service event or injury.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

The AOJ initially denied service connection for bilateral hearing loss in January 2000 on the basis that the Veteran did not have a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  The AOJ continued this determination in a January 2003 rating decision.  The evidence on file at the time of these determinations consisted primarily of the Veteran's service treatment records.  The Veteran did not submit a timely NOD to the January 2003 determination, or submit new and material evidence within a year of that rating decision.  Therefore, the January 2003 rating decision is the last final rating decision on file with respect to the claim of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

The Veteran sought to reopen his claim for service connection for bilateral hearing loss in December 2010.  In July 2011, he underwent a VA audiological examination the results of which satisfy VA's definition of hearing impairment.  38 C.F.R. § 3.385.  As this evidence was not previously considered by the AOJ and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to an in-service event or injury, it is both new and material and is sufficient the reopen the claim for service connection for bilateral hearing loss. Consequently, the claim is reopened.

Turning now to the merits of the claim for service connection for bilateral hearing loss, the Board finds that the evidence of record supports a grant of service connection. 

First, as noted, there is evidence of a current hearing loss disability as is shown by the July 2011 VA examination report.  

Second, there is evidence of an in-service event, disease, or injury.  In this regard, the Board concedes that the Veteran had noise exposure in service while serving as an airborne radio radar repairman.  The Veteran testified in October 2017 that his duties required him to work on the flight line eight to ten hours a day and exposed him to noise from jet engines.  He also testified that this was the only significant noise exposure that he had had and that he was the only family member out of 12 people who had hearing loss.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to service.  In this regard, there are the opinions of VA examiners in May 2011 and July 2011 who opined that it is less likely than not that the Veteran's hearing loss is related to his inservice noise exposure due to the fact that he was not found to have hearing loss in service nor did he complain of hearing loss in service.  They also noted that the Veteran's hearing at his service discharge examination was normal at 15/15 for the whispered and spoken voice.  Notably, the July 2011 examiner went on to note that these tests do not give ear or frequency specific data and do not rule out the presence of a high frequency hearing loss.  Moreover, there is the opinion of a private audiologist in October 2017 who outlined the Veteran's audiological history and noise exposure history and concluded that the most probable cause of his hearing loss is his exposure to the jet engines during his time in the U. S. Air Force. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss is warranted.  See Gilbert, 1 Vet. App. at 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'. . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").



ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


